Citation Nr: 0812778	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-37 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed 
as a result of exposure to asbestos.  

2.  Entitlement to service connection for bronchitis, claimed 
as a result of exposure to asbestos.  

3.  Entitlement to service connection for asthma, claimed as 
a result of exposure to asbestos. 

4.  Entitlement to service connection for emphysema, claimed 
as a result of exposure to asbestos.

5.  Entitlement to service connection for a low back 
disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in North Little Rock, Arkansas, 
(hereinafter RO).  

In February 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The issues of entitlement to service connection for 
asbestosis, bronchitis, asthma and a low back disorder 
require additional development and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

At the February 2008 hearing, the veteran withdrew his claim 
for entitlement to service connection for emphysema, claimed 
as a result of exposure to asbestos.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran with respect to the issue of entitlement to service 
connection for emphysema, claimed as a result of exposure to 
asbestos have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  At the February 2008 hearing, the veteran withdrew 
his claim for entitlement to service connection for 
emphysema, claimed as a result of exposure to asbestos.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to these issues and they are 
dismissed. 


ORDER

The claim for service connection for emphysema, claimed as a 
result of exposure to asbestos is dismissed.   




REMAND

The veteran contends that as a result of exposure to asbestos 
while serving with the United States Navy, he developed 
asbestosis, bronchitis, and asthma.  The Board finds that his 
contentions regarding in-service exposure to asbestos are 
plausible.  Service personnel and medical records document 
service aboard Naval vessels to which the veteran has made 
reference, the U.S.S. Belle Grove and U.S.S Kidd, and there 
is no evidence contradicting the veteran's assertions as to 
his service assignments.  Although there is nothing in the 
veteran's service records to document his description of 
asbestos exposure in service, his assertions of exposure to 
asbestos aboard Naval vessels may be consistent with his 
service duty.  

The record reveals September 2006, October 2006, December 
2006 and January 2008 private clinical reports linking 
pulmonary disease to exposure to asbestos.  The veteran has 
not been afforded a VA examination to determine if he has a 
current disability due to exposure to asbestos during 
service, and he requested such an examination in July 2007.  
In short, as there is evidence indicating that the veteran 
has residual disability as a result of claimed in-service 
exposure to asbestos, a VA examination that includes an 
opinion as to whether the veteran has asbestosis, bronchitis, 
or asthma, claimed as a result of in-service asbestos 
exposure is necessary in this case in order to comply with 
the duty to assist the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).    

With respect to the veteran's claim for service connection 
for a back disability, the veteran asserts that during combat 
duty off the island of Iwo Jima, he injured his back while 
loading ammunition.  When a wartime veteran alleges he 
suffers disability due to an injury incurred in combat, 38 
U.S.C.A. § 1154(b) must be considered, permitting the 
veteran's undocumented assertions regarding combat-related 
injuries to be accepted as true.  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996).  While the service medical records do not reflect any 
evidence of a back disability, there is official service 
department documentation that the veteran participated in the 
bombardment of Iwo Jima and that he received two Bronze 
Stars.  As such, the Board will accept the veteran's 
statements concerning the combat related back injury as true.  

The veteran has not been afforded a VA compensation 
examination to determine if he has a back disability as a 
result of service, and there is some indication that the 
veteran may have a current back disability (See eg. June 2005 
and November 2005 private clinical records indicating the 
veteran has arthritis and a March 2007 VA outpatient record 
noting that the veteran had chronic spinal and joint pain.)  
As such, the Board concludes that the veteran must be 
afforded a VA examination that includes an opinion as to 
whether he has a current back disorder that is related to the 
presumed combat-related back injury.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded the 
appropriate VA examinations to determine 
the etiology of any disability due to 
asbestosis, bronchitis, asthma, or back 
disorder  currently found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examinations.  Following a review of 
evidence and examination of the veteran, 
the examiners must state whether 
asbestosis, bronchitis or asthma is due 
to in-service asbestos exposure aboard 
ship, and whether a current back 
disability is due to service.  For the 
purposes of this determination, in-
service exposure to asbestos and a combat 
related back injury are to be presumed to 
have occurred.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§  3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for either of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claims for service 
connection for asbestosis, bronchitis, 
asthma and a low back disorder must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


